APPVION, INC.

ENHANCED SEVERANCE AGREEMENT

 

AGREEMENT dated as of December 2, 2014, between Appvion, Inc. (the
"Corporation") and ___________ (the "Key Employee").  Unless otherwise
indicated, terms used herein and defined in Schedule A shall have the meanings
assigned to them in Schedule A.

 

WHEREAS, the Corporation desires to continue to attract and retain skilled and
dedicated management employees, by providing post-employment benefits in the
event of certain terminations of employment; and

 

WHEREAS, the Corporation has employed the Key Employee in the capacity of
_______________________ at Appleton, Wisconsin; and

 

WHEREAS,  Key Employee has specific duties and unique talents which are of
benefit to the Corporation;

 

NOW, THEREFORE, it is agreed as follows:

 

1.Term of Agreement.

 

This Agreement shall become effective as of December 2, 2014 (the "Effective
Date") and shall remain in effect for twenty-four  (24) months following a
 Change of Control.  The Corporation may terminate this Agreement by giving the
Key Employee at least twelve (12) months advance written notice of termination
of the Agreement.  Notwithstanding the foregoing, this Agreement shall, if in
effect on the date of a Change of Control, remain in effect for at least
twenty-four  (24) months following such Change of Control.

 

2.Notice of Termination of Employment.

 

The Key Employee agrees to give the Corporation at least one (1) month written
advance notice of Key Employee's voluntary termination of employment, other than
for Good Reason, if such termination occurs prior to a Change of Control.

 

3.Benefits Payable Upon Termination of Employment.

 

(a)General Rule. 

 

In the event that, at any time other than within one (1) year after a Change of
Control, the Corporation terminates the employment of the Key Employee, other
than for misconduct or Permanent Disability, or the Key Employee terminates
employment for Good Reason, the Key Employee shall receive from the Corporation,
provided the Key Employee executes the Release described in Paragraph 3(d)
below:





1 of 10

 

--------------------------------------------------------------------------------

 

 

(i)an amount in cash equal to fifty-two (52) weeks of Base Salary at 100% of the
Key Employee’s Base Salary for the first 26 weeks and 60% of Base Salary for the
second 26 weeks in equal installments at the times set forth in the
Corporation’s payroll policy, as in effect at the time of payment;

 

(ii)if the bonus amounts for the Corporation's fiscal year ending prior to the
Key Employee's termination date have not, prior to such termination, been paid
to Corporation employees generally, an amount in cash equal to the unpaid
bonuses under the Corporation's annual Key Employee bonus program, based on
actual defined performance measures during such fiscal year;

 

(iii)professional outplacement services for the Key Employee through a qualified
service provider of the Corporation’s choice for services initiated within 90
days after termination of employment in accordance with the terms of the
Corporation’s plan for a period of up to six (6) months; and

 

(iv)until the earlier of twelve (12) months following the date of termination of
employment or the date on which the Key Employee is eligible for medical
benefits provided by a new employer, medical benefits similar to such benefits
provided immediately prior to the termination in terms of (i) level of actual
benefits provided; and (ii) level of Key Employee’s monetary contribution to
such benefits.  Any statutory rights of the Key Employee to continued health
coverage shall be governed by the Key Employee's actual date of termination and
not by the expiration of the salary continuation period provided, however, that
any such continued coverage shall be subject to open enrollment changes to
coverage, and/or coverage substitutions, made for all employees within the
applicable level of coverage. The Corporation’s obligation under this provision
shall not exceed the employer portion of the applicable premium for the Key
Employee’s level of coverage at the date of termination of the Key Employee’s
employment increased only pursuant to general premium increases during the
twelve (12) month coverage period.    

 

(b)Termination after a Change of Control.

 

In the event that within two  (2) years after a Change of Control, the
Corporation terminates the employment of the Key Employee, other than for
misconduct or Permanent Disability, or the Key Employee terminates for Good
Reason, the Key Employee shall receive:

 

(i)



an amount in cash equal to the product of two (2), multiplied by the sum of the
Key Employee’s Base Salary and Target Bonus within two (2) business days after
such termination;  

   



2 of 10

 

--------------------------------------------------------------------------------

 

(ii)



an amount in cash equal to the product of (A) Key Employee's Target Bonus and
(B) a fraction, the numerator of which is the number of days in the
Corporation's fiscal year that occurred prior to the Key Employee's termination
of employment and the denominator of which is 365 representing a partial bonus
for the year of termination, less any partial bonus related to the same fiscal
year previously paid to the Key Employee, within two (2) business days after
such termination;

 

(iii)



if the bonus amounts for the Corporation's fiscal year ending prior to the Key
Employee's termination date have not, prior to such termination, been paid to
Corporation employees generally, an amount in cash equal to the unpaid bonuses
under the Corporation's annual Key Employee bonus program, based on actual
defined performance measures during such fiscal year, within two (2) business
days after such termination;  

 

(iv)



reimbursement of reasonable expenses incurred by the Key Employee for
professional outplacement services by qualified consultants for a maximum of
twelve  (12) months after termination of employment; and

 

(v)



until the earlier of twenty-four (24) months following the date of termination
of employment or the date on which the Key Employee is eligible for medical
benefits provided by a new employer, medical benefits similar to such benefits
provided immediately prior to the termination in terms of (i) level of actual
benefits provided; and (ii) level of Key Employee’s monetary contribution to
such benefits.  Any statutory rights of the Key Employee to continued health
coverage shall be governed by the Key Employee's actual date of termination and
not by the expiration of the salary continuation period provided, however, that
any such continued coverage shall be subject to open enrollment changes to
coverage, and/or coverage substitutions, made for all employees within the
applicable level of coverage. The Corporation’s obligation under this provision
shall not exceed the employer portion of the applicable premium for the Key
Employee’s level of coverage at the date of termination of the Key Employee’s
employment increased only pursuant to general premium increases during the
twenty-four (24) month coverage period.

 

(c)Termination for Misconduct.

 

Nothing in this Agreement shall be construed to prevent the Corporation from
terminating Key Employee's employment under this Agreement for misconduct.  Such
termination shall relieve the Corporation of its obligation to make any other
payments under this Agreement, except those that may be otherwise payable under
then existing employee benefit plans, programs and arrangements of the
Corporation.

 

 

 





3 of 10

 

--------------------------------------------------------------------------------

 

(d)Release of Claims.

 

To be eligible for and receive the benefits described in subparagraphs (a) or
(b) of this Paragraph 3, Key Employee must, at the time of termination of
employment, irrevocably execute a Release form prescribed by the Corporation
(“Release”), file it with the person, and within the time period, the
Corporation prescribes, and the Release must be enforceable in all
respects.  The purpose of the Release is to release the Corporation from all
claims and liability arising out of the employment relationship with the
Corporation, including without limitation, claims arising under the Age
Discrimination in Employment Act ("ADEA"), Title VII of the Civil Rights Act of
1964, and all other federal, state, local or other laws, regulations or rules,
whether arising from statute or the common law, or in law or equity.  The
Release shall be in a form that complies with regulations promulgated by the
Equal Employment Opportunity Commission (“EEOC”).

 

4.Mitigation; Non-Compete.

 

(a)If the Key Employee's termination of employment occurs at any time other than
within one (1) year after a Change of Control, the Corporation's obligation to
make payments under Paragraph 3(a) shall cease completely and immediately if,
without its prior written consent, at any time before all such payments have
been made as scheduled, the Key Employee shall directly or indirectly (whether
as a shareholder, owner, partner, consultant, employee, or otherwise), engage in
any of the "major businesses" in which the Corporation or its subsidiaries are
engaged. A "major business" for this purpose is any business segment of the
Corporation or any of its subsidiaries (e.g. carbonless copy paper, thermal
paper, microencapsulation, or other business segments) on the date of
termination of employment that produced in the last fiscal year of the
Corporation which ended before the termination occurred, or is projected to
produce in the fiscal year in which the termination occurs or in the next
succeeding fiscal years after the date of termination, more than 5% of the
revenues of the Corporation. For this purpose, the Key Employee shall be deemed
not a shareholder of a company that would otherwise be a competing entity if the
Key Employee's record and beneficial ownership of the capital stock of such
company amount to not more than one (1) percent of the outstanding capital stock
of any such company subject to the periodic and other reporting requirements of
Section 13 or Section 15(d) of the Securities Exchange Act of 1934, as amended.

 

(b)If the Key Employee's termination of employment occurs within one (1) year
after a Change of Control, the Key Employee shall not be required to mitigate
damages or the amount of any payment hereunder by seeking employment or
otherwise, nor will any payments hereunder be subject to offset or reduction in
respect of any claims which the Corporation may have against the Key Employee.

 

 

 

 





4 of 10

 

--------------------------------------------------------------------------------

 

5.Trade Secrets.

 

Key Employee recognizes and acknowledges that the list of the Corporation’s
customers and its subsidiaries’ customers, as well as other confidential
information relating to the Corporation or its subsidiaries, as it may exist
from time to time, is a valuable, special, and unique asset of the Corporation’s
business.  The Key Employee will not, during or after the term of Key Employee's
employment, disclose any such information or any part thereof to any person,
firm, corporation, association, or other entity for any reason or purpose
whatsoever.  In the event of a breach or threatened breach by the Key Employee
of the provisions of this Paragraph 5, the Corporation shall be entitled to an
injunction restraining the Key Employee from disclosing, in whole or in part,
this information.  The provisions of this Paragraph 5 are in supplement to, and
not in derogation of, any prior agreements between the Key Employee and the
Corporation concerning rights to inventions and/or confidential
information.  The Corporation will be free to pursue any other remedies as it
may in its discretion deem to be appropriate under the circumstances.

 

6.Effect on Retirement Income, Severance and Other Benefits.

 

Benefits payable under Paragraph 3 hereof shall not be counted towards any
retirement income benefits to which Key Employee may otherwise be entitled;
these benefits are also in lieu of, and not in addition to, any severance or
similar benefits to which the Key Employee may otherwise be entitled under the
terms of any policy, plan or program of the Corporation.  Unless expressly
otherwise stated, this Agreement is not intended to deprive and does not have
the effect of depriving Key Employee of any benefits to which the Key Employee
may be entitled under employee benefit, disability, insurance, deferred
compensation or similar plans or programs of the Corporation.

 

7.Change of Control Tax Provisions.

 

If any payments or benefits provided to Key Employee in connection with a Change
of Control under this Agreement (the “Payments”) constitute “excess parachute
payments” as defined in Section 280G of the Internal Revenue Code (the “Code”),
which are subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Payments will either be (i) reduced to the minimum
extent necessary (but in no event to less than zero) so that no portion of any
such Payment, as so reduced, constitutes an excess parachute payment or (ii)
delivered in full, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income and employment taxes and the excise
tax (and any equivalent state or local excise taxes), results in the receipt by
the Key Employee, on an after tax basis, of the greatest amount of payment or
benefits, notwithstanding that all or some portion of such payments or benefits
may be subject to the excise tax.  The fact that the Key Employee's right to
payments or benefits may be reduced by reason of the limitations contained in
this Paragraph 7 will not of itself limit or otherwise affect any other rights
of the Key Employee other than pursuant to this Agreement.  In the event that
any payment or benefit intended to be provided under this



5 of 10

 

--------------------------------------------------------------------------------

 

Agreement or otherwise is required to be reduced pursuant to this Paragraph 7,
cash severance payable hereunder shall be reduced first, then other cash
payments that qualify as Excess Parachute Payments payable to the Key Employee,
then non cash benefits shall be reduced, as determined by the Corporation.  

 

For purposes of determining whether any of the Payments will be subject to the
Excise Tax and the amount of such Excise Tax, (i) any other payments or benefits
received by Key Employee in connection with a Change of Control or Key
Employee’s termination of employment shall be treated as “parachute payments”
within the meaning of section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of section 280G(b)(1) shall be treated as subject
to the Excise Tax, unless in the opinion of tax counsel selected by the
Corporation’s independent auditors and acceptable to Key Employee such other
payments or benefits (in whole or in part) do not constitute parachute payments,
or such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code, (ii) the amount of the Payments which shall be treated
as subject to the Excise Tax shall be equal to the lesser of (A) the total
amount of the Payments or (B) the amount of excess parachute payments within the
meaning of Sections 280G(b)(1) and (4) (after applying clause (i) above, and
after deducting any excess parachute payments in respect of which payments have
been made), and (iii) the value of any non-cash benefits or any deferred payment
or benefit shall be determined by the Corporation’s independent auditors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

 

8.Assignment.

 

This Agreement shall be binding upon, inure to the benefit of and be enforceable
by the Corporation and the Key Employee and their respective heirs, legal
representatives, successors and assigns.  If the Corporation shall be merged
into or consolidated with another entity, the provisions of this Agreement shall
be binding upon and inure to the benefit of the entity surviving such merger or
resulting from such consolidation.  The Corporation will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Corporation to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Corporation would be required to perform it if no such
success had taken place.  The provisions of this Paragraph 8 shall continue to
apply to each subsequent employer of the Key Employee hereunder in the event of
any subsequent merger, consolidation or transfer of assets of such subsequent
employer.

 

9.Separability Clause.

 

Any provision of this Agreement which is held to be unenforceable or invalid in
any respect in any jurisdiction shall be ineffective in such jurisdiction to the
extent that it is unenforceable or invalid without affecting the remaining
provisions hereof, which shall



6 of 10

 

--------------------------------------------------------------------------------

 

continue in full force and effect.  The unenforceability or invalidity of a
provision of this Agreement in one jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.Taxation and Withholding.

 

The Key Employee shall be responsible for federal, state and local income taxes
on the Payments due to the Key Employee hereunder.

 

Notwithstanding the provisions of Paragraph 4(b) hereof, the Corporation may, to
the extent required by law, withhold applicable federal, state and local income
and other taxes and other court ordered amounts from any payments due to the Key
Employee hereunder.

 

11.Section 409A Compliance. The parties intend that payments and benefits under
this Agreement comply with, or remain exempt from, Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  In no event whatsoever shall the
Corporation be liable for any additional tax, interest or penalty that may be
imposed on Key Employee by Section 409A or damages for failing to comply with
Section 409A.

 

(i)



A termination of employment shall mean a “separation from service” within the
meaning of Section 409A and, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” Notwithstanding
anything to the contrary in this Agreement, if Key Employee is deemed on the
date of termination to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B), then with regard to any payment or benefit
subject to Section 409A payable on account of a “separation from service,” such
payment or benefit shall not be made or provided until the date which is the
earlier of (A) the expiration of the six (6)-month period measured from the date
of such “separation from service” of Key Employee, and (B) the date of Key
Employee’s death, to the extent required under Section 409A.  Any such payments
and benefits shall be paid or reimbursed to Key Employee in a lump sum on the
first business day following expiration of the delay period, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

(ii)



To the extent that reimbursements or other in-kind benefits under this Agreement
constitute “nonqualified deferred compensation” for purposes of Section 409A,
(A) all such expenses or other reimbursements hereunder shall be made on or
prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by Key Employee, (B) any right to such reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (C) no such reimbursement, expenses eligible for reimbursement, or
in-kind



7 of 10

 

--------------------------------------------------------------------------------

 

benefits provided in any taxable year shall in any way affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.

(iii)



For purposes of Section 409A, Key Employee’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.  Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be within the sole
discretion of the Corporation.

(iv)



To the extent that the consideration period and revocation period for any
release extends over more than one tax year, all payments will be made in the
later tax year following the expiration of revocation period, subject to the
remaining requirements of the release.

(v)



No payment under this Agreement that constitutes “nonqualified deferred
compensation” for purposes of Section 409A will be subject to offset unless
otherwise permitted by Section 409A.

11. Applicable Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Wisconsin applicable to contracts made and to be performed therein.

 

11. Entire Agreement.

This instrument contains the entire agreement of the parties, and supersedes any
earlier agreement between them, relative to the matters described herein.  It
may not be changed orally but only by an agreement in writing signed by the
party against whom enforcement of any waiver, change, modification, extension,
or discharge is sought.

 

IN WITNESS WHEREOF, the parties have executed this Agreement, dated as of
December 2, 2014.

APPVION, INC.

 

 

By:



 

 

KEY EMPLOYEE

 

 

By:       

           

 

8 of 10

 

--------------------------------------------------------------------------------

 

Schedule A

 

CERTAIN DEFINITIONS

 

As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meaning indicated:

 

"Base Salary" means the greater of the Key Employee's annual rate of base salary
in effect on the date of the Change of Control or the date on which the Key
Employee's employment terminates, determined before any deductions for salary
deferrals under a non-qualified deferred compensation plan, or Internal Revenue
Code Sections 125 or 402(g).

 

"Change of Control" means:  (1) a change in ownership or effective control of
the Corporation, or in the ownership of a substantial portion of the assets of
the Corporation, as defined by the occurrence of any one of the following
events:

 

(a)the date upon which any one person (or persons acting as a group) acquires
ownership of Corporation stock constituting more than 50% of the total fair
market value or total voting power of the stock of the Corporation;

 

(b)the date upon which any one person (or persons acting as a group) acquires
(during a 12‑month period ending on the date of the most recent acquisition)
ownership of Corporation stock constituting more than 35% of the total voting
power of the stock of the Corporation;

 

(c)the date upon which a majority of the Board of Directors are replaced during
a 12-month period, and the new appointments are not endorsed by a majority of
the Board prior to the date of appointment; or

 

(d)the date upon which any one person (or persons acting as a group) acquires
(during a 12-month period ending on the date of the most recent acquisition)
assets of the Corporation having a gross fair market value of at least 40% of
the total gross fair market value of all assets of the Corporation immediately
prior to such acquisition;

 

The Compensation Committee of the Board of Directors shall certify the
occurrence of a Change of Control event, provided that the occurrence of such
event shall be objectively determinable and the certification decision must be
ministerial in nature and not involve any discretionary authority.  The
definition of Change of Control shall in all events be subject to, and
interpreted in a manner consistent with, Treasury Regulation
§1.409A-3(i)(5).  Solely for purposes of determining whether a Change in Control
has occurred, the “Corporation” shall be defined to be the “relevant
corporation” within the meaning of Treasury Regulation §1.409A-3(i)(5)(ii).

 

 

 





9 of 10

 

--------------------------------------------------------------------------------

 

"Good Reason" means:

 

(a)



prior to a Change of Control, without the Key Employee’s express written
consent, a reduction of 25% of more of the Key Employee’s base annual salary; or

 

(b)



after a Change of Control:

 

(1)



without the Key Employee's express written consent, a decrease in the Key
Employee's positions, duties, responsibilities or status from those in effect
immediately prior to the Change of Control;

 

(2)



any failure to pay Key Employee's Base Salary, or any material reduction of the
Key Employee's Base Salary or the Key Employee’s Target Bonus in effect
immediately prior to the Change of Control;

 

(3)



without the Key Employee's express written consent, the material relocation of
the principal place of the Key Employee's employment; or

 

(4)any breach of Paragraph 8 hereof (relating to assignment).

 

Notwithstanding anything herein to the contrary, the Key Employee shall provide
written notice to the Corporation of any event constituting Good Reason no later
than ninety (90) days following the occurrence of such event, and the
Corporation shall have thirty (30) days following receipt of written notice to
cure any such event.

 

"Notice of Disability Termination" means written notice by the Corporation which
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Key Employee's employment for reason of Permanent
Disability.

 

"Permanent Disability" means that Key Employee would be entitled to receive
benefits under the Corporation’s long-term disability plan then in effect;
provided, however, that any termination of the Key Employee on account of the
Key Employee's Permanent Disability shall be communicated by the Corporation and
shall not be effective without a Notice of Disability Termination.

 

"Target Bonus" means that percentage of Base Salary payable for "target
performance" under the Corporation's annual Key Employee bonus program for the
Corporation's fiscal year in which the Key Employee's employment terminates or,
if no such percentage has been established, the year prior to such termination.



10 of 10

 

--------------------------------------------------------------------------------